                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 DAVID FLEEKS,                             CIVIL ACTION NO. 19-0483-P
 Petitioner

 VERSUS                                    JUDGE S. MAURICE HICKS, JR.

 WARDEN,                                   MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                      JUDGMENT

       For the reasons contained in the Report and Recommendation of the Magistrate

Judge previously filed herein, noting the absence of objections thereto, and concurring

with the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that the § 2254 Petition (Doc. 1) is DENIED AND DISMISSED

WITH PREJUDICE as time-barred under 28 U.S.C. § 2244(d).

       Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. The Court, after considering the record in

this case and the standard set forth in 28 U.S.C. Section 2253, DENIES a certificate of

appealability because the applicant has not made a substantial showing of the denial of

a constitutional right.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 17th day of June, 2019.
